Citation Nr: 0106327	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1969 to January 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In the determination, the RO denied the claim of 
service connection for a psychiatric disorder.  The appellant 
disagreed and this appeal ensued.  

Because the RO, in a May 1979 decision, previously denied the 
claim of service connection for a psychiatric disorder, the 
Board must address the jurisdictional issue of whether the 
appellant has submitted new and material evidence to reopen 
that claim.  In the decision below, the Board determines that 
the appellant has submitted this evidence which reopens the 
previously denied claim.  The claim will thereafter be 
addressed in the Remand section of this decision.  

It is noted that Arizona Veterans Service Commission 
represented the appellant when he perfected his appeal to the 
Board.  In January 2001, though, he executed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, naming as his representative The American 
Legion.  Subsequently, The American Legion filed a statement 
in support of the claim.  


FINDINGS OF FACT

1.  By letter dated May 4, 1979, the RO informed the 
appellant of the denial of his claim seeking service 
connection for a psychiatric disorder; he did not appeal.  

2.  Evidence submitted subsequent to May, 1979 is not 
duplicative or cumulative of the evidence previously of 
record and must be considered to fairly adjudicate the claim.


CONCLUSION OF LAW

Evidence received since May 1979 is new and material; the 
appellant's claim of service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1979, the appellant filed an application seeking 
service connection for a "mental condition".  The RO denied 
the claim by letter sent to the appellant, dated May 4, 1979, 
which included a notice of his appellate rights.  He could 
have appealed this determination by filing a timely notice of 
disagreement and, after VA furnished a statement of the case, 
a timely substantive appeal.  38 C.F.R. § 20.200.  To 
initiate an appeal from the May 1979 decision, the appellant 
had to have filed the notice of disagreement within one year 
from the date of the letter.  38 C.F.R. § 20.302(a).  Because 
he did not file a notice of disagreement prior to May 4, 
1980, the May 1979 decision became final.  38 C.F.R. 
§§ 3.104(a), 20.302(a).  

A final RO decision may not normally be addressed again, 
unless the appellant submits new and material evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original); see 
38 U.S.C.A. § 5108.  It is a jurisdictional test - if such 
evidence is not submitted, then the claim cannot be reopened.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

This analysis formerly required three steps.  VA had to 
(1) determine whether the appellant presented new and 
material evidence, thereby reopening a finally denied claim; 
(2) if reopened, determine whether the reopened claim was 
well grounded; and (3) only then evaluate the merits of the 
claim after complying with all duty-to-assist obligations.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  On November 9, 
2000, while this appeal was pending, the President signed 
into law the Veterans Claims Assistance Act of 2000, 
eliminating the requirement of a well-grounded claim and 
fundamentally altering VA's duty to assist.  The Act did not, 
though, alter the jurisdictional requirement for submitting 
new and material evidence.  Veterans Claims Assistance Act of 
2000, Pub. L. 106-475, § 3(f), 114 Stat. 2096, ___ (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.  

As for whether the appellant has submitted new and material 
evidence, new evidence can be material if it provides a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even if it is unlikely to 
convince VA to alter a previous decision.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 
214.  See Fossie v. West, 12 Vet. App. 1, 4 (1998) (reopening 
required where new evidence bears directly or substantially 
on matter).  New and material evidence must be presented or 
secured since the time the claim was finally disallowed on 
any basis and need be probative only as to each element that 
was a specified basis for the last disallowance.  Evans 
(Samuel) v. Brown, 9 Vet. App. 273, 285 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but only as to each element that 
was a specified basis for the last disallowance.  Id. at 284.  
The prior evidence of record is vitally important in 
determining whether evidence is new for purposes of deciding 
whether to reopen a claim.  Id.  

The RO denied the claim in May 1979 because the available 
service medical records did not show that he received 
treatment for a psychiatric disorder during service.  At the 
time of the RO's decision, the record contained the service 
medical records documenting one episode of emotional stress 
and one episode of abnormal behavior attributed to drug use.  
The record at that time did not contain any evidence 
concerning his psychiatric well being during the six-year 
period after he separated from service and before the May 
1979 decision.  

Additional evidence received into the record since May 1979 
included VA and private hospital and clinical records 
concerning the appellant's psychiatric treatment beginning in 
1978, just five years after he separated from service, 
including diagnoses of schizoaffective disorder and bipolar 
disorder.  This evidence is new because it was not before VA 
in May 1979, and material because it offers evidence of 
current psychiatric diagnoses that were not of record at the 
time of the initial decision.  Moreover, some of these 
documents referred to a history of in-service psychiatric 
illness.  For example, a July 1978 private clinical record 
indicated that the appellant informed medical professionals 
that he had an in-service psychiatric hospitalization and a 
VA psychiatric case study in June 1987 reported his 
psychiatric history as beginning with treatment during 
service for drug use.  Furthermore, the appellant noted in an 
August 1994 statement that his first psychiatric treatment 
was in service, and indicated in a June 1998 statement that 
he had his first "stress breakdown" during service.  

This additional evidence, submitted subsequent to the May 
1979 decision, indicates that the appellant has a 
schizoaffective and/or bipolar disorder, something not known 
to the RO at the time of that earlier decision.  The 
additional evidence also includes medical records discussing 
his psychiatric history as beginning during service and his 
own statements alleging his initial psychiatric treatment 
during service.  In this jurisdictional analysis, the Board 
cannot judge the weight or competency of this additional 
evidence, which must be presumed truthful.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Thus, the additional 
evidence in this case suggests some indication of a 
relationship between a current psychiatric disorder and the 
appellant's service.  It thereby provides a more complete 
picture of circumstances surrounding the origin of the 
claimed disability and is so significant that it must be 
considered in order to decide the claim.  In light of the 
foregoing, the Board concludes that the appellant has 
submitted new and material evidence to reopen the claim.  


ORDER

New and material evidence having been submitted to reopen the 
previously denied claim of service connection for a 
psychiatric disorder, the application to reopen is granted.  


REMAND

The service medical records showed two entries possibly 
regarding psychiatric illness.  A June 1972 entry noted that 
the appellant was under emotional stress; the examiner 
recommended reassurance.  In a series of November 1972 
entries, it was noted that another person in his barracks 
brought in the appellant because he was acting "weird"; the 
neighbor did know whether the appellant had used drugs.  The 
examiner reported that the appellant was not oriented to 
person, did not speak "sense", mumbled "Mom" over and 
over, and denied hallucinations.  Physical examination was 
within normal limits and the examiner's impression was drug 
ingestion and no acute psychosis.  An entry the next morning 
reflected that the appellant was oriented, denied taking 
drugs, and refused to talk about the events of the previous 
evening.  The separation examination two months later was 
silent as to any psychiatric symptomatology, treatment, or 
diagnosis.  

Subsequently, as reflected in the record, the appellant had 
extensive psychiatric treatment beginning in 1978, including 
numerous hospitalizations at VA and private psychiatric 
facilities.  The diagnoses centered on schizoaffective 
disorder, bipolar disorder, and personality disorder, and 
some entries noted polysubstance abuse.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Here, the record includes post-service evidence of a 
psychiatric disorder and in-service treatment for some form 
of illness.  However, the record is silent as to any 
connection between the two.  VA has a duty to assist the 
appellant in the development of facts pertinent to the claim.  
This obligation includes providing a medical examination when 
such an examination is "necessary" to make a decision on 
the claim, meaning that the record does not contain 
sufficient medical evidence for VA to make a decision.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(d)).  Here, because the appellant has not 
been afforded a VA examination regarding this claim, the case 
is REMANDED for the following development:

1.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and etiology of his claimed 
psychiatric disability.  The claims file 
and a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the claimed 
disability should be obtained, and all 
necessary tests and studies should be 
conducted.  The report of examination 
should contain a detailed account of all 
manifestations of the claimed psychiatric 
disability found to be present.  The 
examiner should be asked to opine, based 
on a thorough review of the claims file 
and the examination results, whether any 
psychiatric disorder is as least as 
likely as not related to service or any 
incidents of service.  A detailed report 
of the examination findings should then 
be associated with the claims file.  

2.  After the action herein directed is 
completed, the RO should review the 
record to ensure it is in compliance with 
the Veterans Claims Assistance Act of 
2000.  If further development is 
required, the RO should take appropriate 
action to ensure its completion.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

The RO should then review the record and adjudicate the 
claims herein at issue.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, remains 
denied, the appellant and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


